Case 1:19-cv-00755-JPH-DML Document 1 Filed 02/20/19 Page 1 of 6 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

DENNIS TOOLEY,                            )
an individual,                            )
                                          )                  CASE NO.: 1:19-cv-00755
              Plaintiff,                  )
vs.                                       )
                                          )
SECOND EMERSON COMMONS WAY, LLC, )
an Indiana Limited Liability Company,     )
                                          )
              Defendant.                  )
_________________________________________ )

                                          COMPLAINT

       Plaintiff, DENNIS TOOLEY, through his undersigned counsel, hereby files this Complaint

and sues SECOND EMERSON COMMONS WAY, LLC, an Indiana Limited Liability Company,

for injunctive relief, attorneys’ fees and costs pursuant to 42 U.S.C. § 12181 et seq.,

(“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:

                               JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter referred to as the “ADA”).

This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b).

       3.      Plaintiff, DENNIS TOOLEY (hereinafter referred to as “MR. TOOLEY”), is a

resident of the State of Indiana in Johnson County.




                                                 1
Case 1:19-cv-00755-JPH-DML Document 1 Filed 02/20/19 Page 2 of 6 PageID #: 2



           4.        Plaintiff, MR. TOOLEY, is a qualified individual with a disability under the ADA.

MR. TOOLEY suffers from Multiple Sclerosis, which causes severe nerve damage and affects his

ability to walk and stand.

           5.       Due to his disability, Plaintiff MR. TOOLEY is substantially impaired in several

major life activities and sometimes requires the use of mobility aids including a wheelchair, walker

and/or a cane depending on his level of pain and fatigue on a daily basis.1

           6.       Defendant, SECOND EMERSON COMMONS WAY, LLC, (hereinafter referred

to as “Defendant”), is an Indiana Limited Liability Company registered to do business in the State

of Indiana. As per County property records, Defendant is the owner, lessee, and/or operator of the

real property and improvements, which is the subject of this action, to wit: the “Property,” known

as Emerson Commons Shoppes generally located at 6905 S. Emerson Ave, Indianapolis, IN 46237,

in Marion County. Defendant is responsible for complying with the obligations of the ADA.

           7.       All events giving rise to this lawsuit occurred in the Southern District of Indiana.

                            COUNT I - VIOLATION OF TITLE III OF THE
                              AMERICANS WITH DISABILITIES ACT

           8.       Plaintiff realleges and reavers the preceding paragraphs as if they were expressly

restated herein.

           9.       The Property, a neighborhood shopping plaza, is open to the public and provides

goods and services to the public.

           10.      Plaintiff MR. TOOLEY has visited the Property numerous times over the past year

and attempted to utilize the goods and services offered at the Property. MR. TOOLEY plans to




1
    Mr. Tooley is capable of walking very short distances without assistance.

                                                            2
Case 1:19-cv-00755-JPH-DML Document 1 Filed 02/20/19 Page 3 of 6 PageID #: 3



return to the Property in the near future. However, if not for the barriers to access, Plaintiff would

visit and patronize the Property more often.

       11.     While at the property, MR. TOOLEY experienced serious difficulty accessing the

goods and utilizing the services due to the architectural barriers discussed herein.

       12.     MR. TOOLEY continues to desire to visit the Property, but fears that he will again

encounter serious difficulty and safety hazards due to the barriers discussed herein which still exist.

       13.     Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et

seq. and are discriminating against the Plaintiff due to, but not limited to, their failure to provide

and/or correct, the architectural barriers to access below, which were personally encountered by

and which hindered Plaintiff’s access to the Property:

               A.      Plaintiff encountered inaccessible parking designated for disabled use due

                       to a lack of any signage to identify the spaces as reserved exclusively for

                       disabled use near Gamestop and the Qdoba Mexican Grill.

               B.      Plaintiff encountered inaccessible parking designated for disabled use due

                       to excessive slopes and a curb ramp protruding into the access aisle of the

                       two (2) disabled use spaces near Gamestop.

               C.      Plaintiff encountered inaccessible parking designated for disabled use at the

                       rear of Qdoba due to a failure to provide any access aisle and excessive

                       slopes.

               D.      Plaintiff encountered inaccessible curb ramps at the Property due to

                       excessive slopes and steep side flares. Additionally, as noted above, the

                       curb ramp near Gamestop protrudes into the parking spaces. Furthermore,



                                                  3
Case 1:19-cv-00755-JPH-DML Document 1 Filed 02/20/19 Page 4 of 6 PageID #: 4



                       the curb ramp at the rear of Qdoba is obstructed when vehicles are parked

                       in the adjacent space.

       14.     Plaintiff has visited the entire public premises described herein and encountered

numerous barriers throughout. The barriers described above represent a sample of said barriers to

access. Only after a full inspection is performed by an expert can all barriers be readily identified

and catalogued.

       15.     Independent of his intent to return as a patron to the Property, Plaintiff additionally

intends to return to the Property as an ADA tester to determine whether the barriers to access stated

herein have been remedied.

       16.     Removal of the barriers to access located on the Property is readily achievable,

reasonably feasible and easily accomplishable without placing an undue burden on Defendant.

       17.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       18.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant, and requests the

following injunctive and declaratory relief:

       A.      That the Court declares that the Property owned, leased and/or

               operated by Defendant is in violation of the ADA;




                                                  4
Case 1:19-cv-00755-JPH-DML Document 1 Filed 02/20/19 Page 5 of 6 PageID #: 5



       B.     That the Court enter an Order directing Defendant to alter their

              facility to make it accessible and useable by individuals with

              disabilities to the full extent required by Title III of the ADA;

       C.     That the Court enter an Order directing Defendant to evaluate and

              neutralize their policies and procedures towards persons with

              disabilities for such reasonable time so as to allow Defendant to

              undertake and complete corrective procedures.

       D.     That the Court award reasonable attorneys’ fees, costs (including

              expert fees), and other expenses of suit, to the Plaintiff; and

       E.     That the Court awards such other and further relief as it deems

              necessary, just and proper.

Dated: February 20, 2019.


                                             Respectfully Submitted,


                                     By:     Louis I. Mussman           .
                                             Louis I. Mussman, Esq.
                                             Bar No. 597155
                                             Ku & Mussman, P.A.
                                             18501 Pines Blvd, Suite 209-A
                                             Pembroke Pines, FL 33029
                                             Tel: (305) 891-1322
                                             Fax: (305) 891-4512
                                             Louis@KuMussman.com

                                             and

                                             Eric C. Bohnet, Esq.
                                             Attorney No. 24761-84
                                             Attorney at Law
                                             6617 Southern Cross Drive


                                                 5
Case 1:19-cv-00755-JPH-DML Document 1 Filed 02/20/19 Page 6 of 6 PageID #: 6



                                   Indianapolis, Indiana 46237
                                   Tel: (317) 750-8503
                                   ebohnet@gmail.com




                                      6
